Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 11/01/21.  Claims 1 – 20 have been examined. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, and 10 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagliabue 20140282488.

Regarding claim 1, Tagliabue anticipates a starting method of an energy storage system [0123, teaches a tangible computer readable storage device (i.e. energy storage system based on BRI], comprising: 
performing a system recovery process, wherein the system recovery process comprises [0100 – 0102, see recovery tool]:
detecting a state of a target file in a starting process of the energy storage system, wherein the target file is a file required for normal starting of an energy storage device; when corrupted state) and flag recovery tool, also see where it performs installation and further discloses in  0119 utilizing the storage units]; and
re-detecting the state of the target file, and if the state of the target file is normal, completing starting of the energy storage system (See Fig. 2a, shows re-executing and performing reinstallation checks also refer to Fig. 2b which is part of the flow).

Regarding claim 2, the starting method of an energy storage system according to claim 1, wherein before the system recovery process, further comprising:
performing a system upgrading process is set, wherein the system upgrading process comprises [0133, see versions and upgraded]:
acquiring the system upgrading installation file; upgrading the energy storage system according to the system upgrading installation file; and after upgrading of the energy storage system succeeds, storing the system upgrading installation file into the configuration region of the energy storage system [Fig. 1 See configuration file (i.e. installation file.) and see Fig.2a 216 for installation successful].

Regarding claim 3, the starting method of an energy storage system according to claim 2, wherein after the system upgrading installation file is acquired, the method further comprises:
204, please refer to all associated text, in prior art];
when verification of the system upgrading installation file fails, reacquiring the system upgrading installation file; and when verification of the system upgrading installation file succeeds, upgrading the energy storage system according to the system upgrading installation file (Fig. 3a, 302 shows verification and 304 and after performing verification showing successful installation flow].

Regarding claim 4, the starting method of an energy storage system according to claim 1, wherein the system recovery process further comprises:
after the state of the target file is re-detected, when the state of the target file is missing or corrupted, updating the target file according to a factory configuration system file of the energy storage system (FIG. 6, shows recover from unsuccessful installation and detecting error, 0097 – 0102, also see configuration file).
Regarding claim 5, the starting method of an energy storage system according to claim 2 erf-, wherein after the energy storage system is upgraded according to the system upgrading installation file, the method further comprises:
restarting the energy storage system after upgrading of the energy storage system fails [Fig 2a, 220].
Regarding claim 10, an energy storage device, wherein the energy storage device comprises:  a first detection module, configured to detect a state of a target file in a starting process of an energy storage system, wherein the target file is a file required for 

Regarding claim 11, the energy storage device according to claim 10, wherein the energy storage device further comprises:
a first acquisition module, configured to acquire the system upgrading installation file; a first upgrading module, configured to upgrade the energy storage system according to the system upgrading installation file; and a storage module, configured to store the system upgrading installation file into the configuration region of the energy storage system after upgrading of the energy storage system succeeds [see 0097 – 0102, also see Fig 2a, and all associated text, which also teaches successful installation. Claim has similar limitations as previously recited claims. See previous rationale for similar limitations].
Regarding claim 12, the energy storage device according to claim 11, wherein the energy storage device further comprises:
a verification module, configured to verify completeness and correctness of the system upgrading installation file[Fig 3a. 302 for verification]; a second acquisition module, configured to reacquire the system upgrading installation file when verification of the system upgrading 

Regarding claim 13, the energy storage device according to claim 10, where in the energy storage device further comprises:
a second detection module, configured to re-detect the state of the target file after the first processing module updates the target file; and a second processing module, configured to update the target file according to a factory configuration system file of the energy storage system when the state of the target file is the missing state or the corrupted state (See Fig. 2a, shows re-executing and performing reinstallation checks also refer to Fig. 2b which is part of the flow also see portions 0097 – 0104, see errors and configuration file). 

Regarding claim 14, the energy storage device according to claim 11 or 12, wherein the energy storage device further comprises:
a second starting module, configured to restart the energy storage system after upgrading of the energy storage system fails (see Fig. 3a, item numbers, 302 – 306, shows verification  and after performing verification showing successful and unsuccessful installation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 9 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliabue 20140282488 as applied in claim 1 in view of Nishitani 20160078583.
Regarding claim 6, Tagliabue discloses all the claimed limitations as recited in claim 1. Tagliabue doesn’t expressly disclose wherein, the starting method of an energy storage system according to claim 1, wherein after the energy storage system is started, the method further comprises:  cyclically detecting a running state of the target file of the energy storage system according to a preset period; and when an abnormal running state of the target file is detected, updating the target file according to the system upgrading installation file stored in the configuration region of the energy storage system.
However, Nishitani in an analogous art and similar configuration of updating and detecting during updating discloses wherein
“…The detection-information acquiring unit 471 cyclically (e.g., every time one minute elapses) acquires physical quantities respectively detected … the detection-information acquiring unit 471 may be configured to cyclically (e.g., every time one minute elapses) acquire information …” [see Nishitani, 0405].

Regarding claim 7, Tagliabue discloses the starting method of an energy storage system according to claim 6, wherein after the target file is updated according to the system upgrading installation file stored in the configuration region of the energy storage system, the method further comprises:
re-detecting the running state of the target file; and if the running state of the target file is abnormal, updating the target file according to the factory configuration system file of the energy storage system [FIG. 6, shows re-executing (i.e. redetecting) and recover from unsuccessful installation and detecting error (for target file is abnormal see error and updating see install), also see figure 2a, 2b & figure 6].

Regarding claim 8, Tagliabue discloses a starting method of an energy storage system, comprising:
in an operation process of the energy storage system, cyclically detecting a running state of a target file of the energy storage system according to a preset period [0405, see “every time one minute elapses”]; and
when it is detected that the running state of the target file is an abnormal state, updating the target file according to a system upgrading installation file stored in a configuration region of the energy storage system [for abnormal state and updating target file, see error and updating, from previously recited portions of Tagliabue, 0100- 0104] .

re-detecting the running state of the target file; and if the running state of the target file is abnormal, updating the target file according to a factory configuration system file of the energy storage system [0100 – 0104, also see error (i.e. abnormal from prior art) and update and see 0097 - 0102, under heading recovering from an unsuccessful installation shows configuration file and installation].
Regarding claim 15, Tagliabue discloses the energy storage device according to claim 13, wherein the energy storage device further comprises:
a third detection module, configured to cyclically detect the running state of the target file of the energy storage system according to a preset period 
[See rationale above as similarly recited in claim 7 above regarding cyclically detecting, from 0405, from secondary art a“…The detection-information acquiring unit 471 cyclically (e.g., every time one minute elapses) acquires physical quantities respectively detected … the detection-information acquiring unit 471 may be configured to cyclically (e.g., every time one minute elapses) acquire information …” Nishitani, 0405]; and 
a third processing module, configured to update the target file according to the system upgrading installation file stored in the configuration region of the energy storage system when the abnormal running state of the target file is detected [FIG. 6, shows re-executing (i.e. 
Regarding claim 16, Tagliabue discloses the energy storage device according to claim 15, wherein the energy storage device further comprises:
a fourth detection module, configured to re-detect the running state of the target file after the third processing module updates the target file; and a fourth processing module, configured to update the target file according to a factory configuration system file of the energy storage system if the running state of the target file is abnormal [see FIG. 6 and all related text, shows re-executing (i.e. redetecting) and recover from unsuccessful installation and detecting error (for target file is abnormal see error and updating see install), also see figure 2a, 2b & figure 6 and all associated text as well as 0097 – 0104, for errors and detections as well as configuration file].

                                                                Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandakka et al. US 8869138 B2. Discloses error detection and cyclic redundancy checks in a similar configuration of updating files and installing in a storage device.



Response to Arguments
8.	Applicant's arguments filed 11/01/21 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of his response that prior art doesn’t disclose “detecting a state of a target  in a starting process of the energy storage system, wherein the target file is a file required for normal starting of an energy storage device”.
Examiner disagrees 0112 shows a check tool with validates the process and determines which starts the process or any missing files, examiner interpreters this to be equivalent.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Chuck O Kendall/
Primary Examiner, Art Unit 2192